Citation Nr: 0838783	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1. Entitlement to service connection for prostate cancer due 
to exposure to Agent Orange.

2. Entitlement to service connection for sexual dysfunction 
due to prostate cancer.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and L.A.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1970 to November 1971 and from May 1973 to October 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. The transcript of the hearing 
is in the record.

The claim of service connection for sexual dysfunction due to 
prostate cancer is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

There is competent and credible evidence that in November 
1970 the veteran was in Vietnam, where he was presumed to 
have been exposed to Agent Orange, and prostate cancer was 
diagnosed in 2001. 


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the claim of service connection for prostate cancer is 
resolved in the veteran's  favor, discussion about compliance 
with the VCAA is not necessary. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military service, prostate cancer will be presumed to have 
been incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

Factual Background

The veteran retired from the Army in 1991 after more than 20 
years of service.  The service personnel records do not show 
that the veteran was in Vietnam.  The records do show that 
from November 10, 1970, to November 11, 1971, he was at 
Korat, Thailand.  After before that he was Fort Gordon, 
Georgia. 

After service, private medical records show that prostate 
cancer, established by biopsy, was diagnosed in July 2001.  

In August 2008, the veteran testified that in November 1970 
he and three others from his unit were ordered to report for 
duty in Thailand.  He stated that due to a error in their 
orders, he and two others, who were travelling together, were 
sent to Vietnam, where they arrived at Ben Hoa and then to 
Long Binh and eventually to Saigon, where they took a flight 
from Tan Son Nhut Air Base to Bangkok, Thailand.  The two 
army buddies who travelled with him, G.C. and J.B., submitted 
statements, dated in February 2005, in support of the veteran 
setting forth the same facts as to how the three of them were 
misdirected to Vietnam, but that they shortly thereafter 
reported for duty in Thailand.  L.A. testified that he went 
through similar circumstances although at a slightly 
different time from the others.

The RO did attempt to verify that the veteran was sent to 
Vietnam, but the RO determined the actual travel orders were 
unavailable for review.

Analysis

The record shows that the veteran has prostate cancer, which 
is a disease subject presumptive service connection for a 
veteran who served in Vietnam during the Vietnam conflict and 
was exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

The remaining question is whether the veteran was actually in 
Vietnam to trigger the presumption of service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309. 

Although there is no official record that the veteran was in 
Vietnam for only a few days in November 1970, the veteran is 
competent to describe the events that he had experienced, 
that is, he was in Vietnam by mistake and when the 
administrative error was addressed he was then sent to his 
duty station in Thailand.  The Board finds too that the 
veteran's testimony is highly credible as was the testimony 
of L.A., who experienced the same administrative error in 
trying to reach his duty station in Thailand.  The Board also 
finds that the witnesses, G.C. and J.B. are competent to 
describe their experiences that were the same as the veteran. 


The Board therefore finds that there is competent and 
credible evidence that the veteran was in Vietnam in 
November1970, triggering the presumption of service 
connection for prostate cancer due to exposure to Agent 
Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 
2006) (If lay evidence presented by the veteran is credible 
and ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).  Although in 
the Buchanan, the case turned on competent medical evidence, 
the analysis applies to the question posed in this case, that 
is, competent lay evidence of facts within the person's 
personal knowledge.  38 C.F.R. § 3.159(a)(2).  

Finding no evidence to the contrary, and resolving reasonable 
doubt in the veteran's favor, service connection for prostate 
cancer is established under 38 U.S.C.A. § 1116.  


ORDER 

Service connection for prostate cancer is granted. 


REMAND 

As the claim of service connection for prostate cancer is 
granted, further development under the duty to assist is 
required on the claim of service connection for sexual 
dysfunction due to prostate cancer. 

Medical records of a service department disclose that in 
October 2004 the veteran was seen for erectile dysfunction 
due to organic impotence.  



As the record does not contain sufficient medical evidence to 
decide the claim on the basis of secondary service 
connection, further evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action:

1. Afford the veteran of VA examination 
to determine whether the veteran has 
sexual dysfunction secondary to service-
connected residuals of prostate cancer. 
The claims folder should be made 
available to the examiner for review.

2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


